OFFICIAL NOTICE FROM COURT OF CRIMINAL APPE
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, T£%AS-W$

              0FF8C8AL iuS8MESS> -. ,&x®B&ffgt.*
                                                                    02 1M
  1/7/2015 PRIVATE USE "- IS" teaarag 000*279598 janos 2015         0004279596
  SMITH, WAYNE               Tr. Ct.'No. VW0TOD63&£{§) MAILEDFROWI rWR^27807-0."
  The Court has dismissed without written order this subsequent application for a wr
  of habeas corpus. TEX. CODE CRUVTPROq. Art 11.07, Sec. 4(a)-(c).
                                             " "*               t           , Abel Acosta, Clerk
                               WAYNE SMITH                  "
                                ELLIS I UNIT - TDC # 1096076
                                1697 FM 980
                                                                                   UTF
                               HUNTSVILLE, TX 77343




     U>
1EBH35 7 ='3i:U                    |ii]W'lM',li'liih'lh»'iiM"hliiinl!,ll»!;,J,iI',i,H,lliii